DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15-17 and 21-29 are currently pending. The previous 112 rejections have been withdrawn due to the Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be any mention within the disclosure that the braid is in fact continuous and uniform. It is mentioned that it exists between the tubular core and the radially inner 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17, 21, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse et al. US Publication 2013/0338467 (hereinafter Grasse) in view of Hewitt et al. US Publication 2004/0153049 (hereinafter Hewitt) and in further view of Koblish et al. US Publication 2010/0217184 (hereinafter Koblish).
Regarding claim 15, Grasse discloses a diagnostic catheter (Figures 1 and 5, see also [0007]) comprising: a shaft (element 12) having a tubular core (element 23 at Figure 2A), a braided layer surrounding the tubular core (layer 29) and formed from stainless steel strands ([0064]), a radially inner layer surrounding the braided layer (element 37, see Figure 2A) and formed from a polyimide material ([0061]), and a radially outer layer surrounding the radially inner layer (element 21), and wherein the radially outer layer is molded flush against the radially inner layer (Figure 2A which shows the two layers directly in contact with each other, the molding process is a product by process limitation and only at present requires the two layers to be directly in contact with each other, see MPEP 2113); a handle assembly operatively associated with a proximal end portion of the shaft for controlling the catheter (handle 18); and an electrode assembly joined to a distal end portion of the shaft for conducting a mapping procedure ([0007] at elements 16), and a distal loop portion having a plurality of spaced 
Hewitt discloses a similar diagnostic catheter shaft (medical tube; Figure 3) comprising a tubular core (10) formed from a thin layer of polyimide ([0034]; Figure 5A) and including a lumen (Fig. 3C, 3D, 9A, and 9B). A continuous and uniform braided layer (20) made of stainless steel ([0039], see also Figure 9) surrounds the tubular core. A relatively thick outer layer (30; Figs. 3c, 3D, 9B) surrounds all the inner layers and is formed from a polyether block amide material (PEBA or Pebax™; para. [0047]). Hewitt teaches that polyimide is equivalent to or used with PTFE (which is the material Grasse utilizes as per [0059]) and improves performance of the inner catheter layers ([0034]), and PEBA is a useful outer jacket because the flexibility of the overall device is easily controlled ([0047]). Given the suggestions in Grasse to utilize equivalent polymers and the teachings of Hewitt to use thin inner layers of polyimide with thicker outer layers of polyether block amides (size comparison at Figure 9B, elements 10 and 30), it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use polyether block amides and polyimides for the plastic layers in the same places of Grasse, for the same predictable results and advantages.
Grasse discloses that the tubular portions are made of thermoplastic elastomer ([0059] and [0061] which mentions that the inner and outer layers are made of such materials), but again a bonded joint is not disclosed. Koblish teaches a mapping catheter that includes various tubular portions (112 and 112) of the catheter tubing that include a bonded joint between each of them ([0011]). It would have been obvious to 
Regarding claims 16 and 21, Grasse discloses a catheter with an outer diameter of 5-7 French but does not disclose it to be smaller at 4 or 3.3F. Hewitt teaches that the catheters made with the disclosed techniques and materials can have an outside diameter of 1.7-2.4F ([0065]-[0096] discussing the diameter at various points along the catheter). Hewitt teaches these small diameter catheters are suitable for procedures in anatomical structures that are small and require strenuous manipulation for navigation to the target ([0004], [0009], [0011]). These dimensions are all less than 4F, and an outer diameter of 2.4 F is also about 3.3F. Given the intended use of the Grasse device, and the advantages taught by Hewitt, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use the materials and overall thicknesses of Hewitt to make the device of Grasse for the predictable result of a catheter that is stronger and smaller. 
Regarding claim 17, Grasse discloses that the tubular core defines an interior lumen (interior lumen 41 via tubular core 23, see Figure 2A).
Regarding claim 24, Grasse is silent on the length of the catheter, though mentions it should be about 128cm ([0057]). Hewitt teaches a catheter that has a total length of about 156 cm with a usable length of about 146 cm ([0007] which mentions that the sizing can be from 100-200cm in length). However, given the intended use of all the devices (particularly Grasse), the disclosed dimensions (particularly the catheter lengths and diameters), and the high level of skill for the ordinary artisan, it would have 
Regarding claim 25, Grasse discloses that the plurality of electrodes are evenly spaced about at least a continuous 360-degree section of the distal loop section (Figure 5 which shows the even spacing about the distal end of the catheter).
Regarding claim 27, Grasse discloses that the electrodes are evenly spaced over a majority of the loop portion (Figure 5 which shows the even spacing about the distal end of the catheter).
Regarding claim 28, Grasse discloses that the electrodes are evenly spaced over the length of the loop portion (Figure 5 which shows the even spacing about the distal end of the catheter).
Regarding claim 29, Grasse discloses that the radially outer layer is molded flush against the radially inner layer throughout the length of the shaft (Figure 2A where the materials extend along the length of the catheter, see layers 21 and 37, see also [0054] which details the layers within 12 extend from the proximal end near the handle to the distal end of the device). Being molded is a product by process limitation and as such is .
Claims 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Hewitt and Koblish, as applied to claim 15, and in further view of Roy et al. US Publication 2012/0116200 (hereinafter Roy).
Regarding claim 22, Grasse is silent on the exact sizing of the loop size. Roy teaches a diagnostic catheter wherein the electrode assembly has a loop size of about between 15 mm and 20 mm ([0009] which mentions a loop length of about 15-25mm). It has been held that a mere change in sizing that would not perform differently than the prior art device is not patently distinguishable from the prior art device, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to the skilled artisan before the effective filing date to optimize the loop sizing as taught by Koblish with the device of Grasse as predictable results would have ensued (allowing for a larger loop to further allow a larger targeted area).
Regarding claims 23 and 26, Grasse discloses that the electrodes have an operative length of about 1 mm or more (the electrodes are sized at about 2mm as per [0089]), but is silent on the spacing. Roy teaches a similar catheter that includes electrodes about 1mm in width with even spacing across 9-10 electrodes at a spacing of 5 or 7mm both of which are “about 6mm, see [0010]). It has been held that the placement of electrical contacts on a conductivity measuring device is an obvious matter of design choice as the functionality does not change, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to the skilled .
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The Applicant is correct in that Grasse does not disclose the new limitations to claim 15 regarding the braid, however Hewitt still appears to teach such a braid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794